Contrary to the mother’s contention, the Family Court providently exercised its discretion in denying her request for an adjournment in order to present the testimony of a caseworker. The mother failed to subpoena the caseworker, although she had ample opportunity to do so, and she only speculated that the caseworker would offer testimony favorable to her (see Matter of Kaseem J., 52 AD3d 1321 [2008]; Matter of Alexander James R., 48 AD3d 820 [2008]; Matter of Alexa Ray R., 276 AD2d 703 [2000]). Dillon, J.E, Dickerson, Hall and Roman, JJ., concur.